                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                 v.                                 )       Criminal No. 15-161
                                                    )
JEFFREY JOHN VALENTA,                               )       Civil No. 19-753
                                                    )
                          Defendant                 )
                                                    )

                                                  OPINION

        On November 29, 2017, defendant Jeffrey John Valenta (“defendant” or “Valenta”)

pleaded guilty at count one to receipt of child pornography, in violation of 18 U.S.C. §

2252(a)(2). Valenta was sentenced on June 25, 2018, to the statutory mandatory minimum term

of imprisonment of 60 months to be followed by 5 years of supervised release, pursuant to a Rule

11(c)(1)(C) plea agreement.

    I. Background

        On June 25, 2019, Valenta filed a motion to vacate his conviction or sentence under 28

U.S.C. § 2255 (ECF No. 136). At the government’s request, the court issued a “Miller Notice.”

Valenta elected to stand on his original motion, as filed, and responded that he “understands the

consequences of filing the 28 USC § 2255 at this time and is fully aware of the one year time

limit of AEDPA and the restrictions barring successive 2255’s.” (ECF No. 142). On September

26, 2019, Valenta filed a motion to amend his § 2255 motion (ECF No. 146). 1

        On August 30, 2019, Valenta filed a motion for stay and release during the habeas corpus


1
  Valenta states that his amended § 2255 motion “clarifies and amplifies” his original motion. The government
addressed the arguments in the amended motion on the merits and did not seek its dismissal as untimely filed. The
court will accept the amended § 2255 motion (ECF No. 146) as a clarification of Valenta’s position.
                                                        1
proceeding, alleging that the Bureau of Prisons (“BOP”) is unwilling or unable to care for his

medical condition (ECF No. 144).        On November 26, 2019, Valenta filed a motion to amend

answer to stay and release (ECF No. 153). Also pending are motions filed by Valenta for

appointment of counsel (ECF No. 156) and for summary judgment (ECF No. 158).

       The government opposes the relief sought by Valenta. The government argues that

Valenta did not show the extraordinary circumstances needed for release after his guilty plea and

conviction. (ECF No. 148). The government points out that Valenta must raise and exhaust his

claims about the conditions of his confinement with the BOP. The government contends that

none of Valenta’s alleged grounds for relief under § 2255 are meritorious, such that the motion

should be denied without appointment of counsel, discovery, an evidentiary hearing or a

certificate of appealability. (ECF No. 149 at 4). Valenta’s reply brief was filed on February 18,

2020 and the motions are now ripe for disposition.



   II. Motions Alleging Improper Medical Care (ECF Nos. 144, 153)

       Valenta alleges that he is not receiving appropriate treatment for his serious medical

conditions (sleep apnea and elevated prostate cancer indicators) while incarcerated. Valenta asks

the court to order the BOP to release him on bond to seek treatment.2 Valenta is currently

located at FCI Fort Dix, a federal correctional institution located in Fort Dix, New Jersey. The

court takes judicial notice that FCI Fort Dix is located in the District of New Jersey, not the

Western District of Pennsylvania.




       2
           Valenta apparently did not seek a transfer to a medical facility within the BOP.


                                                  2
       When a prisoner alleges that he is being held in custody under conditions that violate the

Constitution or laws or treaties of the United States, the prisoner must direct his petition to “the

person who has custody over him.” 28 U.S.C. § 2242. In other words, “in habeas challenges to

present physical confinement ... the default rule is that the proper respondent is the warden of the

facility where the prisoner is being held.” Bruce v. Warden, Lewisburg USP, 868 F.3d 170, 178

(3d Cir. 2017) (quoting Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004)). Under the “jurisdiction

of confinement” rule, district courts may only grant habeas relief against custodians “within their

respective jurisdictions.” Id. (quoting 28 U.S.C. § 2241(a)). Because Valenta and the warden of

FCI Fort Dix are not within the Western District of Pennsylvania, this court lacks jurisdiction to

consider Valenta’s motions regarding alleged improper medical care. Valenta must pursue his

challenge to the medical conditions of his confinement in an appropriate forum.3 The motions at

ECF Nos. 144 and 153 will be DENIED without prejudice.



    III. Section 2255 Motion

       Valenta asserts the following grounds to vacate his conviction or sentence:               (1)

ineffective assistance of counsel; (2) untimeliness or lack of subject-matter jurisdiction over his

federal indictment in 2015 because his arrest on July 15, 2011 was by Pennsylvania State Police

acting in a dual federal and state capacity; (3) collateral estoppel/double jeopardy, also based on

the dual federal and state capacity of the law enforcement officers; (4) violation of due process

based upon a failure to preserve an internet router and log file; and (5) due process/double

jeopardy for a failure to credit time he served on pretrial release.



3
  The court makes no finding about whether Valenta properly exhausted his administrative
remedies.
                                          3
                          A. Standard of Review

       Under 28 U.S.C. § 2255, a federal prisoner in custody may move the court which

imposed the sentence to vacate, set aside, or correct the sentence upon the ground that “the

sentence was imposed in violation of the Constitution or laws of the United States, or that the

court was without jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255. The

Supreme Court reads § 2255 as stating four grounds upon which relief can be granted:

               (1) “that the sentence was imposed in violation of the Constitution
               or laws of the United States;” (2) “that the court was without
               jurisdiction to impose such sentence;” (3) “that the sentence was in
               excess of the maximum authorized by law;” and (4) that the
               sentence “is otherwise subject to collateral attack.”

CHARLES A. WRIGHT, ET AL., FEDERAL PRACTICE AND PROCEDURE § 625 (4th ed. 2011) (quoting

Hill v. United States, 368 U.S. 424, 426-27 (1962)). The statute provides as a remedy for a

sentence imposed in violation of law that “the court shall vacate and set the judgment aside and

shall discharge the prisoner or resentence him or grant a new trial or correct the sentence as may

appear appropriate.” 28 U.S.C. § 2255.

       “As a collateral challenge, a motion pursuant to [§ 2255] is reviewed much less favorably

than a direct appeal of the sentence.” United States v. Travillion, 759 F.3d 281, 288 (3d Cir.

2014) (citing United States v. Frady, 456 U.S. 152, 167–68 (1982)). “Indeed, relief under §

2255 is available only when ‘the claimed error of law was a fundamental defect [that] inherently

results in a complete miscarriage of justice, and... present[s] exceptional circumstances where the

need for the remedy afforded by the writ...is apparent.’” Id. (quoting Davis v. United States, 417

U.S. 333, 346 (1974) (internal quotation marks omitted)).



                                                4
    An issue that could have been raised on direct appeal, but was not, is subject to procedural

default. United States v. Sokolow, Nos. 93-394, 98-764, 1999 WL 167677 at *1 (E.D. Pa. Mar.

23, 1999) (citing Frady, 456 U.S. at 162-67). Procedurally defaulted claims are waived unless a

habeas petitioner demonstrates either (1) cause for the procedural default and actual prejudice, or

(2) that he is actually innocent. Parkin v. United States, 565 F. App’x 149, 151 (3d Cir. 2014).

In addition, this court cannot reconsider arguments that were raised and rejected by the court of

appeals in a direct appeal. United States v. DeRewal, 10 F.3d 100, 105 n.4 (3d Cir. 1993)

(“many cases” have held that § 2255 may not be used to relitigate questions which were raised

and considered on direct appeal).

        A district court is required to hold an evidentiary hearing on a § 2255 motion if “the files

and records of the case are inconclusive as to whether the movant is entitled to relief.” United

States v. Booth, 432 F.3d 542, 545-46 (3d Cir. 2005). “[T]he court must accept the truth of the

movant’s factual allegations unless they are clearly frivolous on the basis of the existing record.”

Id. at 545. The court concludes that an evidentiary hearing is not necessary in this case because,

as explained below, it is clear based upon the file and records in this case that Valenta is not

entitled to relief.



                           B. Ineffective Assistance of Counsel

        Valenta’s claims of ineffective assistance of counsel are not procedurally defaulted.

Massaro v. United States, 538 U.S. 500, 504 (2003). His § 2255 motion is the proper forum to

raise those claims. Valenta contends that his trial counsel was ineffective in the following

respects: (1) he retired after the sentencing hearing and failed to file an appeal; (2) the retirement



                                                  5
constituted a conflict of interest and constructive denial of counsel; (3) he failed to conduct a

proper investigation; and (4) he demonstrated a lack of advocacy in not challenging the

conditions of pretrial release and providing a copy of a state court plea agreement to the federal

prosecutors.

       To support a claim that counsel’s assistance was so defective as to amount to a

deprivation of one’s Sixth Amendment right to effective assistance of counsel and require

reversal of a conviction, a defendant must show two things: (1) counsel’s performance was

deficient; and (2) counsel’s deficient performance caused him prejudice. Williams v. Taylor, 529

U.S. 362, 390-91 (2000) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)); see Ross v.

Dist. Att’y of the Cnty. of Allegheny, 672 F.3d 198, 210 (3d Cir. 2012). To show deficient

performance, defendant must show that counsel made errors so serious that counsel was not

functioning as the counsel guaranteed the defendant by the Sixth Amendment. Id. at 210.

        “With respect to prejudice, a challenger must demonstrate a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different.

A “reasonable probability” is a probability sufficient to undermine confidence in the outcome.”

Harrington v. Richter, 562 U.S. 86, 104 (2011). It is not enough to show that counsel’s errors

had “some conceivable effect on the outcome of the proceeding.” Id. (citing Strickland, 466 U.S.

at 693). Counsel’s errors must be so serious as to deprive the defendant of a fair trial. Id. If a

court determines that a defendant did not suffer prejudice, it need not determine whether

counsel’s performance was deficient. Marshall v. Hendricks, 307 F.3d 36, 87 (3d Cir. 2002)

(citing Strickland, 466 U.S. at 697)). Courts should generally address the prejudice prong first,

which the court will do here. See McAleese v. Mazurkiewicz, 1 F.3d 159, 170 (3d Cir. 1993).



                                                6
        Valenta was charged with receipt of child pornography in violation of 18 U.S.C. §

2252(a)(2) and possession of child pornography in violation of 18 U.S.C. § 2252(a)(4)(B). He

faced a statutory mandatory minimum sentence of five years in prison to be followed by a

statutory mandatory minimum term of five years of supervised release.                        An investigation

determined that Valenta was using an IP address without the subscriber’s permission. A search

warrant was executed on January 6, 2011, and a forensic review of Valenta’s computer found

video files of child pornography. During a non-custodial interview with an officer while the

search was being conducted, Valenta made incriminating statements. On May 17, 2017, the

court denied Valenta’s motion to suppress evidence.

        On November 29, 2017, Valenta pleaded guilty to count one of the indictment, pursuant

to a written plea agreement. (ECF No. 149-1). Valenta acknowledged his responsibility for the

conduct charged in count 2. Of particular relevance to the pending § 2255 motion, the plea

agreement contained the following provisions: (1) Valenta waived his right to take a direct

appeal, subject to three narrow exceptions which do not apply in this case4; (2) Valenta retained

his right to file a claim for ineffective assistance of counsel, subject to the government’s right to

oppose that claim on substantive or procedural grounds; (3) pursuant to Rule 11(c)(1)(C), the

parties stipulated and agreed “that the appropriate sentence in this case” was a term of

imprisonment of five years and a term of supervised release of five years; and (4) the letter “sets

forth the full and complete terms and conditions of the agreement between Jeffrey John Valenta

and the [government] and there are no other agreements, promises, terms or conditions, express

or implied.” (ECF No. 149-1). Valenta acknowledged that he received the letter, read and

discussed it with counsel, and understood the terms of the agreement. Valenta stated in writing:

4
 Valenta did not make a “conditional” plea agreement which preserved his right to appeal denial of the suppression
motion.
                                                        7
“I hereby accept it and acknowledge that it fully sets forth my agreement with the

[government].” The plea letter is signed by Valenta, his attorney and the acting United States

Attorney, and is dated November 29, 2017.

       The court conducted a thorough plea colloquy. Valenta’s unsupported allegation in his §

2255 motion that he was suffering from a concussion that rendered him incompetent is belied by

the record. Valenta stated at the time of the plea hearing that he was not and had not recently

prior thereto been under the care of a physician and that he understood what was happening.

(ECF No. 149-2 at 4). Valenta was found competent by the court without any doubts from the

government counsel or defense counsel. Id. Valenta stated that he had enough time to fully

discuss his case with his attorney and was “fully satisfied” with his counsel’s representation and

advice. Id. at 5. Valenta confirmed that he discussed the plea agreement with his counsel,

understood it and had no questions. Id. at 17, 27-28. Valenta understood that the agreement

contained a stipulated sentence that would be binding on the court if accepted. Id. at 18, 28. The

court thoroughly reviewed Valenta’s waiver of his rights to appeal. Id. at 20-25. Valenta

affirmed that he was willing to give up those rights for the benefits of the plea agreement. Id. at

25. Valenta stated that he was pleading guilty because he was guilty, and that he committed the

crime of receipt of child pornography.      Id. at 30.   Valenta agreed with the government’s

summary of the factual basis for the charge and on questioning from the court, confirmed that at

various times from November 2010 to January 2011 he was on a peer-to-peer system and was

viewing and receiving child pornography. Id. at 34. Valenta pleaded guilty and the court

accepted his guilty plea as knowing and voluntary. Id. at 35.

       At the sentencing hearing, the court accepted the plea agreement and imposed the parties’



                                                8
Rule 11(c)(1)(C) stipulated sentence. Valenta received the lowest possible sentence he could

have received by law. He received the statutory mandatory minimum term of imprisonment and

the statutory mandatory minimum term of supervised release, in addition to the statutorily

required $100 special assessment. The fine was waived. This sentence represented a significant

downward variance from the advisory guideline range of 97 to 121 months in prison. Counsel

explained that it was his professional judgment to not submit a letter from Valenta’s daughter to

the court. (ECF No. 149-3 at 8).

       Toward the end of the sentencing proceeding, Valenta’s appeal rights were reviewed by

the court, including that the clerk of court would prepare a notice of appeal on his behalf. (ECF

No. 149-3 at 25-26). Valenta stated he had a head injury, appreciated the court’s patience,

believed he understood his appeal rights, was a little cloudy, and asked whether he had a right to

appeal the denial of his suppression motion, and stated that term “kind of got past all of us, I

think.” (ECF No. 149-3 at 26-27). His counsel explained that “we” deliberately did not ask for

that in exchange for the agreed-upon sentence at the statutory minimum. Valenta then stated: “I

appreciate that. It was just something – I’m fine. Thank you.” He reiterated: “Thank you for

clearing that up. I appreciate that.” (ECF No. 149-3 at 27). Valenta never requested or filed a

direct appeal.

       The alleged grounds of ineffective assistance of counsel are largely mooted by Valenta’s

knowing, counseled and voluntary plea of guilty. As the United States Supreme Court explained

in United States v. Broce, 488 U.S. 563 (1989):

       A plea of guilty and the ensuing conviction comprehend all of the factual and
       legal elements necessary to sustain a binding, final judgment of guilt and a lawful
       sentence. Accordingly, when the judgment of conviction upon a guilty plea has
       become final and the offender seeks to reopen the proceeding, the inquiry is
       ordinarily confined to whether the underlying plea was both counseled and

                                                  9
       voluntary. If the answer is in the affirmative then the conviction and the plea, as a
       general rule, foreclose the collateral attack.

Id. at 569. It is clear that Valenta’s guilty plea was valid. His attempt to disavow it now is

foreclosed.

       Valenta was not prejudiced in the sentencing phase because he received the lowest

possible sentence. In particular, Valenta was not prejudiced by counsel’s retirement after the

sentencing hearing and failure to file an appeal. Valenta knowingly and voluntarily waived the

right to take a direct appeal in his plea agreement, which was signed almost seven months prior

to counsel’s retirement. Based upon the written plea agreement and his statements in open court,

Valenta cannot now, in retrospect, disavow the actual terms of the plea agreement and pursue a

conditional plea. Defense counsel fully participated in all phases of the guilt and sentencing

process. Valenta’s argument that the retirement constituted a conflict of interest and constructive

denial of counsel is without merit.

       Valenta was not prejudiced by counsel’s alleged failure to conduct a proper investigation.

The record reflects that officers executing a search warrant in 2011 (long before counsel was

involved in the case) found evidence of child pornography on Valenta’s computer, and Valenta

admitted to receiving and viewing it.        None of the alleged shortcomings of counsel’s

investigation (i.e., delays that resulted in missing evidence, failure to interview alibi witnesses

and family members, allowing only one of the investigating officers to testify at the suppression

hearing) would have reasonably resulted in Valenta’s acquittal. Counsel understandably, and

successfully, chose to focus on reducing Valenta’s sentence to the statutory minimum. Similarly,

Valenta suffered no prejudice from an alleged lack of advocacy in not challenging the conditions

of pretrial release or providing a copy of a state court plea agreement signed by Valenta to the


                                                10
prosecution.      As will be discussed below, the conditions of his pretrial release were

constitutional. The state plea agreement was provided as part of counsel’s advocacy efforts to

convince the federal government to remand the prosecution to state court. (ECF No. 149-4).

Because it is clear that Valenta was not prejudiced by alleged ineffective assistance of counsel,

the court need not address the “performance” prong of the Strickland test. Marshall, 307 F.3d at

87. This ground for relief is DENIED.

                            C. Constitutional Claims

          The remainder of Valenta’s § 2255 motion and amended motion allege constitutional

violations arising from the dual state-federal prosecution. Specifically, he alleges that the federal

indictment in 2015 was untimely, without subject-matter jurisdiction or constituted double

jeopardy because his arrest on July 15, 2011 was by the Pennsylvania State Police acting in a

dual federal and state capacity. Valenta also asserts a due process violation based upon a failure

to preserve an internet router and log and claims a due process or double jeopardy violation

because he did not get credit for the time he was on pretrial release. The government contends

that these grounds are procedurally defaulted. The government reasons that they should have

been raised in a direct appeal, which Valenta knowingly waived, and he cannot establish “cause”

or “actual innocence” to overcome his default. Bousley v. United States, 523 U.S. 614, 622

(1998).

          Valenta’s challenge to the court’s subject-matter jurisdiction cannot be defaulted. It is,

however, without merit. In United States v. Penwell, 455 F. App'x 181, 183 (3d Cir. 2011),

the court of appeals rejected an argument that federal courts did not have jurisdiction over child

pornography crimes as frivolous. In United States v. Schmutzler, No. 1:13-CR-00065, 2017 WL



                                                  11
4648146, at *5 (M.D. Pa. Oct. 17, 2017), the court rejected the argument that prosecution of

child pornography offenses in federal court, rather than in state court, violated principles of

federalism. The court explained that a defendant’s prosecution in federal court was rationally

related to various legitimate federal interests. Id. The court stated: “Given that the federal

government’s prosecution of Defendant served multiple legitimate federal interests, the federal

government’s decision to prosecute him in federal court was entirely appropriate and did not

violate principles of federalism, or amount to selective prosecution.” Id. at *6. This federal

district court properly exercised subject-matter jurisdiction over Valenta’s case because the

federal government indicted Valenta for a violation of a federal criminal statute based on events

that occurred in this district. See 18 U.S.C. § 3231 (“The district courts of the United States shall

have original jurisdiction, exclusive of the courts of the States, of all offenses against the laws of

the United States.”). In sum, jurisdiction was proper.

       It is well-established that prosecution by both the federal and state governments does not

constitute double jeopardy. In Gamble v. United States, 139 S. Ct. 1960, 1964 (2019), the

Supreme Court explained that under the “dual-sovereignty” doctrine, a crime under state law is

not “the same offence” as a crime under federal law. The federal government may prosecute a

defendant under federal law even if the state has prosecuted him for the same conduct under state

law. Id.

       The federal prosecution of Valenta was not untimely or stale.            In United States v.

Vosburgh, 602 F.3d 512, 529 (3d Cir. 2010), the court noted that images of child pornography

stored on computers can be retained almost indefinitely, and forensic examiners can often

uncover evidence of possession or attempted possession long after the crime has been completed.



                                                 12
The five-year limitations period in 18 U.S.C. § 3283 applies to Valenta’s offense of conviction.

United States v. Schneider, No. CRIM. A. 10-29, 2010 WL 3656027, at *4 (E.D. Pa. Sept. 15,

2010), aff'd, 801 F.3d 186 (3d Cir. 2015) (citing United States v. Panner, No. 06–365, 2007 U.S.

Dist. LEXIS 11589, at *2 (E.D.Cal. Feb. 20, 2007)) (holding the statute of limitations in § 3283

applied to prosecution under 18 U.S.C. §§ 2251 and 2252A, child pornography offenses codified

in Chapter 110); see United States v. Borazanian, 148 F. App’x 352, 353 (6th Cir. 2005) (same)).

Valenta was indicted by the federal government in July 2015, less than five years after his

offense conduct (November 2010 to January 2011).

       Valenta’s conviction is not invalidated by the fact that agents were working in a dual

federal-state capacity. Congress, by statute, specifically authorized the federal government to

deputize state and local law enforcement agents to act in a federal capacity. 5 U.S.C. § 3372.

State or local government employees may be assigned to federal agencies “for work of mutual

concern” determined to be beneficial to both the agency and the local government. United States

v. Torres, 862 F.2d 1025, 1028 (3d Cir. 1988), abrogated on other grounds as recognized by

United States v. Casiano, 113 F.3d 420, 426 (3d Cir. 1997) (citing 5 U.S.C. § 3372(a)(2)). The

state or local employee may “be appointed in the Federal agency,” 5 U.S.C. § 3374(a)(1), or “be

deemed on detail to the Federal agency,” 5 U.S.C.             § 3374(a)(2).     In sum, Valenta’s

constitutional claims based on the status of the investigating agents are without merit.

       Valenta’s due process claim based on a failure to preserve a router and other evidence is

procedurally defaulted. A challenge to the sufficiency of the evidence is waived by Valenta’s

guilty plea. United States v. McLaughlin, 82 F. App’x 741, 743 (3d Cir. 2003) (citing McCarthy

v. United States, 394 U.S. 459, 466 (1969) (“[A] guilty plea is an admission of all the elements



                                                13
of a formal criminal charge.”). In this case, the router was not essential to proving Valenta’s

guilt because agents recovered child pornography on his computer and he made incriminating

statements.

       Valenta’s argument that he should receive credit for his time on pretrial release is without

merit. Pursuant to 18 U.S.C. § 3585(b): “A defendant shall be given credit toward the service of

a term of imprisonment for any time he has spent in official detention prior to the date the

sentence commences.”        (Emphasis added).       The term “official detention” requires that a

defendant be “detained” and placed in the custody of the attorney general for confinement. Reno

v. Koray, 515 U.S. 50, 56 (1995) (defendant not entitled to credit for pretrial release at

community treatment center). The Supreme Court held that a person “released” prior to trial is

not entitled to credit, even if his release was “subject to a variety of restrictive conditions.” Id. at

57 (“a defendant suffers ‘detention’ only when committed to the custody of the Attorney

General; a defendant admitted to bail on restrictive conditions, as respondent was, is

‘released.’”). In United States v. Rome, 384 F. App'x 135, 139 (3d Cir. 2010), the court of

appeals explained that the Supreme Court in Koray rejected an invitation to engage in a fact-

intensive inquiry into the defendant’s personal situation and the specific facts of his time in

pretrial release. Accord Gullinese v. Zickefoose, No. CIV. 11-7565 RMB, 2012 WL 4490562, at

*2 (D.N.J. Sept. 27, 2012).

       To the extent that Valenta seeks to challenge the conditions of his pretrial release, that

argument is moot and without merit. The order setting conditions of pretrial release was entered

on August 11, 2015 (ECF No. 13). Valenta’s pretrial release ended on June 25, 2018, when he

was remanded to the custody of the United States marshal after his sentencing hearing. Congress



                                                  14
provided a mechanism to appeal the conditions of pretrial release when they were imposed. 18

U.S.C. § 3145(c) (noting that the “appeal shall be determined promptly”).                     Valenta never

appealed the conditions of his pretrial release.5 His attempt to do so now, in the context of a §

2255 motion, is procedurally defaulted. Sokolow, 1999 WL 167677 (citing Frady, 456 U.S. at

162-67) (claim that could have been raised in direct appeal, but was not, is defaulted).

                 D. Conclusion

        After a thorough review, defendant's pro se motions to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255 (ECF Nos. 136, 146) will be DENIED. Pursuant to 28 U.S.C. §

2253(c)(2), a certificate of appealability may issue only if the applicant has made a substantial

showing of the denial of a constitutional right. Because Valenta did not meet this standard, a

certificate of appealability will not issue. Valenta’s motions for appointment of counsel and for

summary judgment (ECF Nos. 156, 158) will be DENIED AS MOOT.

        An appropriate order follows.




Date: March 4, 2020                                        BY THE COURT:

                                                            /s/ Joy Flowers Conti
                                                           Joy Flowers Conti
                                                           Senior United States District Judge




5
  Valenta did file motions to amend those conditions in December 2016 and July 2017, which the court granted.
(ECF Nos. 47, 48, 74, 75). The court also conducted extensive proceedings regarding Valenta’s motion to clarify
the conditions of his release (ECF No. 86, 91, 93).
                                                      15
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                             )
UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )        Criminal No. 15-161
                                             )
JEFFREY JOHN VALENTA,                        )        Civil No. 19-753
                                             )
                      Defendant              )
                                             )

                                     ORDER OF COURT


               AND NOW, this 4th day of March, 2020, it is hereby ORDERED that for the

reasons set forth in the memorandum opinion: (1) Valenta’s motions seeking release from

custody due to inadequate medical care (ECF Nos. 144 and 153) are DENIED without prejudice

because this court lacks jurisdiction; (2) defendant's motions to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255 (ECF Nos. 136, 146) are DENIED. Pursuant to 28 U.S.C. §

2253(c)(2), a certificate of appealability shall not issue; and (3) Valenta’s motions for

appointment of counsel and for summary judgment (ECF Nos. 156, 158) are DENIED AS

MOOT. Civil Action No. 19-753 shall be marked closed.


                                                      BY THE COURT:

                                                       /s/ Joy Flowers Conti
                                                      Joy Flowers Conti
                                                      Senior United States District Judge




                                                 16
